



COURT OF APPEAL FOR ONTARIO

CITATION: Toronto (City) v. Queen-St.
    Patrick Market Inc., 2021 ONCA 276

DATE: 20210427

DOCKET: C67921

Huscroft, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

The City of Toronto

Applicant (Respondent)

and

Queen-St. Patrick Market Inc.

Respondent (Appellant)

Jeffrey Larry and Daniel Rosenbluth, for the appellant

Michele Ann Wright and Graham Thomson, for the respondent

Heard: April 26, 2021 by video conference

On appeal from the judgment of Justice Janet
    Leiper of the Superior Court of Justice, dated December 12, 2019.

APPEAL BOOK ENDORSEMENT


[1]

The appellant argues that the application judge
    erred in finding it was in breach of its lease with the respondents and denying
    it relief from forfeiture.

[2]

The appellants submissions essentially invite
    us to revisit the application judges findings. That is not our function on
    appeal. The application judges interpretation of the lease is entitled to
    deference. We see no error, let alone a palpable and overriding error that
    would justify this courts intervention. The appellant left the building vacant
    for almost two years. The application judges finding that this breached the
    use clause is amply supported by the record and we agree with her analysis that
    the respondent was entitled to terminate the lease as a result.

[3]

Nor is there any basis for interfering with the
    application judges decision denying the appellant relief from forfeiture. The
    appellant acknowledges that the application judge stated the relevant legal
    principles. She found that the appellants conduct revealed a pattern of
    non-compliance with the terms of the lease. Her decision to exercise her
    discretion to deny relief from forfeiture in these circumstances reveals no
    error of principle and is entitled to deference in the absence of a palpable
    and overriding error. We see none.


[4]

The appeal is dismissed. The respondent is
    entitled to its costs in the agreed amount of $15,000, inclusive of taxes and
    disbursements.


